FILED
                             NOT FOR PUBLICATION                              APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEPHEN ROSS BENNETT,                             No. 12-35246

               Plaintiff - Appellant,             D.C. No. 6:11-cv-06129-AA

  v.
                                                  MEMORANDUM *
OVERSEAS MILITARY SALES
GROUP/COMPANY/ORGANIZATION,
OMSG, OMSC, OMSO,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Stephen Ross Bennett appeals pro se from the district court’s orders denying

his motions for reconsideration of the district court’s judgment dismissing

Bennett’s diversity action for lack of personal jurisdiction. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review for an abuse of discretion, Sch. Dist. No. 1J,

Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), and we

affirm.

      The district court did not abuse its discretion in denying Bennett’s motions

for reconsideration because Bennett failed to establish grounds for relief under

either Federal Rule of Civil Procedure 59(e) or 60(b). See id. at 1263 (discussing

circumstances warranting reconsideration or relief from judgment under Rule 59(e)

and 60(b)). Because Bennett did not timely appeal from the district court’s

judgment, the merits of the underlying judgment are not before the court. See

Floyd v. Laws, 929 F.2d 1390, 1400 (9th Cir. 1991).

      We deny Bennett’s motion for leave to enter new evidence, attached to the

end of his opening brief, and his motion for summary affirmance, filed on

August 13, 2012.

      AFFIRMED.




                                          2                                   12-35246